DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 8-16, 18-21 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Otashevich US 20190320747 (herein after Otashevich) in view of Garner US 8959665 (herein after Garner) and Nachem US 2713685 (herein after Nachem).
Regarding claim 1, Otashevich discloses mesh fabric panel (502, 504) configured to apply a compressive force to a wearer of a tummy-covering garment (Abstract) when the mesh fabric panel is affixed to the tummy- covering garment (as seen in annotated Figure 4 ), the mesh fabric panel (Abstract) comprising: a first fly side edge (as seen in annotated Figure 4) adapted to be affixed to a fly facing of a tummy-covering garment (as seen in annotated Figure 4), the first fly side edge being at least as long as the fly facing of the tummy-covering garment (as seen in annotated Figure 4); a first seam side edge opposite the first fly side edge (as seen in annotated Figure 4) and adapted to be affixed to a first hip seam of the tummy-covering garment (511, as seen in annotated Figure 4), the first seam edge having a curved shape (paragraph 0008); a first waist edge (as seen in annotated Figure 4), the first waist edge adapted to be affixed to a waist seam of the tummy- covering garment (519, as seen in annotated Figure 4); a second waist edge (as seen in annotated Figure 4); and a bottom edge opposite the first waist edge (as seen in annotated Figure 4).






[AltContent: textbox (A first seam side edge opposite the first fly side edge and adapted to be affixed to a first hip seam of the tummy-covering garment. )]
[AltContent: arrow][AltContent: textbox (A first waist edge.)][AltContent: textbox (The first waist edge adapted to be affixed to a waist seam of the tummy- covering garment. )]
[AltContent: textbox (The second seam side edge. )][AltContent: textbox (The second fly side edge. )][AltContent: arrow][AltContent: textbox (The first fly side edge is substantially linear.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The first fly side edge being at least as long as the fly facing of the tummy-covering garment.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The first seam edge having a curved shape.)][AltContent: textbox (A first fly side edge adapted to be affixed to a fly facing of a tummy-covering garment.)][AltContent: textbox (A second waist edge. )]
    PNG
    media_image1.png
    656
    435
    media_image1.png
    Greyscale

[AltContent: textbox (A bottom edge opposite the first waist edge.)]


However, Otashevich is silent to a second fly side edge that meets the first fly side edge at a medial line of the mesh fabric panel; a second seam side edge that meets that first seam side edge at the medial line, a dual layer mesh fabric panel having a bottom edge.
Garner discloses a second fly side edge (as seen in annotated Figure 7) that meets the first fly side edge (as seen in annotated Figure 7) at a medial line of the mesh fabric panel (as seen in annotated Figure 7); a second seam side edge (as seen in annotated Figure 7) that meets that first seam side edge at the medial line (as seen in annotated Figure 7), a dual layer mesh fabric panel having a bottom edge (Col 1, lines 51-60, as seen in annotated Figure 7).
[AltContent: arrow][AltContent: textbox (First waist edge has a curved shape.)]
    PNG
    media_image2.png
    623
    372
    media_image2.png
    Greyscale






[AltContent: arrow][AltContent: textbox (The medial line define a bottom portion of the mesh fabric panel. )][AltContent: arrow][AltContent: textbox (A second fly side edge that meets the first fly side edge.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A dual layer mesh fabric panel having a bottom edge.)][AltContent: textbox (A medial line of the mesh fabric panel. )][AltContent: textbox (A second seam side edge that meets that first seam side edge at the medial line. )]
    PNG
    media_image3.png
    300
    432
    media_image3.png
    Greyscale





Otashevich is analogous art to the claimed invention as it relates to garments with compression panels. Garner is analogous art to the claimed invention in that it provides panels that meet at the center/median line.to provide better compression and prevent pulling from one side to another.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the panels of Otashevich by making the dual panels meet at the median line, as taught by Garner in order to better compress the stomach region and provide a more flattering appearance.  The modification of the panel configuration would be a simple substitution of one known element for another to obtain predictable results, a stronger compression to the tummy panel and a better, stronger method of giving the appearance of flattened stomach and smaller hips and waistline.
However Garner and Otashevich is silent to the bottom edge being defined by a fold.
Nachem discloses the bottom edge being defined by a fold (as seen in annotated Figure 2e, Col 2, lines 28-31).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom edge)][AltContent: textbox (First layer)][AltContent: textbox (Dual layer)][AltContent: textbox (Fold)]
    PNG
    media_image4.png
    520
    137
    media_image4.png
    Greyscale

Nachem is analogous art to the claimed invention as it relates to garments having layered portions. 

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the bottom portion of the dual panel layers of Garner and Otashevich, by having them folded at the bottom edge, as taught by Nachem in order to form a tummy panel that is a unitary structure will not unravel when stretched or bind when stretched at a seam.  The substitution of the bottom edge would be a simple substitution of one known element for another to obtain predictable results, preventing the bottom of the panel from unraveling and binding/not stretching where a seam would be.
Regarding claim 2, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein the first waist edge has a curved shape (as seen in annotated Figure 7 of Garner).  
Regarding claim 3, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein the first fly side edge is substantially linear (as seen in annotated Figure 4 of Otashevich).  
Regarding claim 4, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein the first seam side edge (as seen in annotated Figure 7 of Garner) has a reducing curve shape in the direction of the first waist edge to the bottom edge (as seen in annotated Figure 7 of Garner- the panel being smaller than the garment material pulls the edges together.  The wrinkling of the material beneath the panel shown in the figure of the pants, shown inside out, not on the wearer and the compression material being in its relaxed, not compressive, stretched condition).  

[AltContent: arrow][AltContent: textbox (Tummy-covering garment.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The first seam side edge.)][AltContent: textbox (A reducing curve shape in the direction of the first waist edge to the bottom edge.)]
    PNG
    media_image5.png
    306
    435
    media_image5.png
    Greyscale

Regarding claim 5, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein the reducing curve shape of the first seam side edge is more pronounced than a garment curve along the first hip seam of the tummy-covering garment (as seen in annotated Figure 6A, 6B and 7 of Garner).  
Regarding claim 8, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein the dual layer mesh fabric panel (Col 2, lines 28 -43 of Garner) includes a built-in pocket bag (Col 2, lines 19-27 of Garner).  

Regarding claim 9, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein the first waist edge (as seen in annotated Figure 4 of Otashevich), the first seam side edge (as seen in annotated Figure 4 of Otashevich), the first fly side edge (as seen in annotated Figure 4 of Otashevich), and the medial line define a top portion of the mesh fabric panel (as seen in annotated Figure 4 of Otashevich); the second waist edge (as seen in annotated Figure 4 of Otashevich), the second seam side edge (as seen in annotated Figure 4 of Otashevich), the second fly side edge (as seen in annotated Figure 4 of Otashevich), and the medial line define a bottom portion of the mesh fabric panel (as seen in annotated Figure 4 of Otashevich); and the top portion and the bottom portion substantially overlap when the mesh fabric panel is folded at the medial line (Col 2, lines 28-31 of Nachem).  

Regarding claim 10, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein the bottom edge provides greater compression than the first waist edge (paragraph 0008 of Otashevich).  

Regarding claim 11, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein the first seam side edge (as seen in annotated Figure 4 of Otashevich) and the first fly side edge of the mesh fabric panel (as seen in annotated Figure 4 of Otashevich) is longer than the fly facing of the tummy-covering garment such that the bottom edge sits below a bottom end of the fly facing when the mesh fabric panel is affixed to the tummy-covering garment (as seen in annotated Figure 4 of Otashevich) .  

Regarding claim 12, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein the first seam side edge (as seen in annotated Figure 4 of Otashevich) and the first fly side edge of the mesh fabric panel (paragraph 0031 of Otashevich) is longer than a pocket bag of the tummy-covering garment (as seen in annotated Figure 4 of Otashevich) such that the bottom edge of the mesh fabric panel sits below a bottom edge of the pocket bag when the mesh fabric panel affixed to the tummy-covering garment (paragraph 0031, as seen in annotated Figure 4 of Otashevich).  
Regarding claim 13, Otashevich discloses pant having mesh fabric panels (502, 504) configured to apply a compressive force to a wearer of the pant (Abstract), the pant (as seen in annotated Figure 4) comprising: a waist seam (519), a fly facing (as seen in annotated Figure 4) having a left fly facing seam (as seen in annotated Figure 4) and a right fly facing seam (as seen in annotated Figure 4), a left hip seam (511), and a right hip seam (511); a left mesh fabric panel including: a first left seam side edge (as seen in annotated Figure 4) adapted to be affixed to the left hip seam (511), the first left seam edge having a curved shape (as seen in annotated Figure 4); a first left waist edge adapted to be affixed to the waist seam (519); a second left waist edge (as seen in annotated Figure 4); and a first left bottom edge opposite the left waist edge (as seen in annotated Figure 4), and a right mesh fabric panel (as seen in annotated Figure 4) including: a first right fly side edge adapted to be affixed to the right fly facing seam (as seen in annotated Figure 4), the first right fly side edge being at least as long as the fly facing (as seen in annotated Figure 4); a first right seam side edge adapted to be affixed to the right hip seam (as seen in annotated Figure 4), the first right seam edge having a curved shape (paragraph 0008); a first right waist edge adapted to be affixed to the waist seam (as seen in annotated Figure 4); and a first right bottom edge opposite the right waist edge (as seen in annotated Figure 4).  
However Otashevich is silent to a first left fly side edge adapted to be affixed to the left fly facing seam, the first left fly side edge being at least as long as the fly facing; a second left fly side edge that meets the first left fly side edge at a medial line of the left mesh fabric panel; a second left seam side edge that meets that first left seam side edge at the medial line, a dual layer left mesh fabric panel.
Garner a first left fly side edge adapted to be affixed to the left fly facing seam (as seen in annotated Figure 7), the first left fly side edge being at least as long as the fly facing (as seen in annotated Figure 7); a second left fly side edge that meets the first left fly side edge at a medial line of the left mesh fabric panel (Abstract, as seen in annotated Figure 7); a second left seam side edge that meets that first left seam side edge at the medial line (as seen in annotated Figure 7), a dual layer left mesh fabric panel (Col 1, lines 51-60, as seen in annotated Figure 7).
Otashevich is analogous art to the claimed invention as it relates to garments with compression panels. Garner is analogous art to the claimed invention in that it provides panels that meet at the center/median line.to provide better compression and prevent pulling from one side to another.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the panels of Otashevich by making the dual panels meet at the median line, as taught by Garner in order to better compress the stomach region and provide a more flattering appearance.  The modification of the panel configuration would be a simple substitution of one known element for another to obtain predictable results, a stronger compression to the tummy panel and a better, stronger method of giving the appearance of flattened stomach and smaller hips and waistline.
However Otashevich,and Garner are silent to the dual layers being achieved by folding, the bottom edge of the panel being defined by a fold.
Nachem discloses the dual layers being achieved by folding, the bottom edge of the panel being defined by a fold (as seen in annotated Figure 2e, Col 2, lines 28-31).
Nachem is analogous art to the claimed invention as it relates to garments having layered portions. 

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the bottom portion of the dual panel layers of Garner and Otashevich, by having them folded at the bottom edge, as taught by Nachem in order to form a tummy panel that is a unitary structure will not unravel when stretched or bind when stretched at a seam.  The substitution of the bottom edge would be a simple substitution of one known element for another to obtain predictable results, preventing the bottom of the panel from unraveling and binding/not stretching where a seam would be.

Regarding claim 14, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein each of the first left seam side edge (as seen in annotated Figure 7 of Garner) and the first right seam side edge has a reducing curve shape in the direction of the first waist edge to the bottom edge (as seen in annotated Figure 7 of Garner- the panel being smaller than the garment material pulls the edges together.  The wrinkling of the material beneath the panel shown in the figure of the pants, shown inside out, not on the wearer and the compression material being in its relaxed, not compressive, stretched condition).  

Regarding claim 15, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein the reducing curve shape of the first left seam side edge is more pronounced than a garment curve along the first hip seam (as seen in annotated Figure 7 of Garner).  

Regarding claim 16, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein each of the left and right mesh fabric panels includes dual layer mesh fabric (Col 1, lines 51-60, as seen in annotated Figure 7 of Garner).  

Regarding claim 18, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein the dual layer left mesh fabric panel includes a built-in pocket bag (Col 2, lines 19-27 of Garner).  

Regarding claim 19, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein each of the first left seam side edge (as seen in annotated Figure 4), the first right seam side edge (as seen in annotated Figure 4), the first left fly side edge (as seen in annotated Figure 4) and the first right fly side edge is longer than the fly facing of the pant (as seen in annotated Figure 4) such that each of the left bottom edge (as seen in annotated Figure 4) and the right bottom edge sits below a bottom end of the fly facing when affixed to the pant (as seen in annotated Figure 4).  
Regarding claim 20, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein each of the first left seam side edge (as seen in annotated Figure 4 of Otashevich), the first right seam side edge (as seen in annotated Figure 4 of Otashevich), the first left fly side edge (as seen in annotated Figure 4 of Otashevich) and the first right fly side edge is longer than a pocket bag of the pant such that each of the left bottom edge (as seen in annotated Figure 4 of Otashevich) and the right bottom edge sits below a bottom edge of the pocket bag when affixed to the pant (paragraph 0031, as seen in annotated Figure 4 of Otashevich).  

Regarding claim 21, the modified mesh fabric panel for compressive force to a wearer in a tummy-covering garment of the combined references discloses wherein the bottom edge provides greater compression than the first waist edge (as seen in Figure 7,  Col 1, lines 52-60 of Garner).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732